The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 2/25/2021.

DETAILED ACTION
Response to Amendment
The amendments filed on 3/25/2021 have been entered.
Claims 1, 3-10, 13-15, and 17-20 have been amended. The amendments have been fully considered.
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first obtaining module” and “a determining module” in claim 1, “a sending module”, “a receiving module”, “a first generation module” in claim 13, “a second obtaining module” and “a second generation module” in claim 14, “an obtaining unit” and “a determining unit” in claim 15, “a receiving module” and “a first obtaining module” in claim 18, “a second obtaining module”, “a generation module”, and “a sending module” in claim 19, and “a third obtaining module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitations recite "wherein the device information further comprises a routing entry and/or a forwarding entry". It's unclear if the claims requires both "and" and "or", or if the claim only requires one of "and" or "or". For examination purposes, the limitation has been interpreted and requiring one of "and" or "or".
Regarding claim 9, the limitations recite "obtaining a fault level […] from a correspondence between a possible root cause of a fault and a fault level". There is improper antecedent basis for the root cause and the fault level because another root cause and another fault level is previously recited in claim 9. For examination purposes, the limitation has been interpreted as - - obtaining a fault level corresponding to the possible root cause of the fault from a correspondence between the possible root cause and the fault level.
Regarding claim 11, the limitations recite features similar in scope to those of claim 2. Therefore, claim 11 is rejected for similar reasons as those set forth in claim 2, above.
Regarding claim  20, the limitations recite features similar in scope to those of claim 9. Therefore, claim 20 is rejected for similar reasons as those set forth in claim 9, above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-20, are directed to statutory subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
A fault recovery method comprising:
obtaining network composition information and abnormal event information of a target network, wherein the network composition information comprises a network topology of the target network and device information of a plurality of network devices on the target network, and the device information comprises one or more of interface configuration information, protocol configuration information, and service configuration information; and 
determining a possible root cause of a fault of the target network based on the network composition information and the abnormal event information, wherein the possible root cause of the fault is used to determine a corresponding fault recovery plan.
The recited limitations are directed to the abstract idea of “Concepts Relating to Tracking or Organizing Information”, and the idea, as a whole could be performed by a human. For example, obtaining information, which could include network composition information and abnormal event information could be performed through observation. Determining a possible root cause of a fault based on the network composition information and abnormal event information and a recovery plan could be performed by evaluation, judgement, or opinion. Further, the examiner notes that method for collecting information, analyzing it, and displaying results of the collection and analysis have been deemed by the courts to be directed towards a judicial exception (e.g., see Electric Power Group).
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The examiner is unable to identify any additional elements in claim 1 that would integrate the recited judicial exception into a practical application. 
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. That is, troubleshooting computer networks is a well-known practice in the field. In order to solve issues, a root cause must be determined by collecting and analyzing information related to an affected network and an identified incident.
Regarding claims 2-9, the claims recite additional features that further limit the subject matter recited in claim 1. However, claim 2 simply defines what the information collected is. Claim 3 adds a “locating model” but a model is just a series of steps to analyze the information. Claim 4 further adds transmission of the root cause to a “control device” and determining accuracy of the root cause. In electric power group, transmission of information between computers for analysis did not result in the limitations transforming the claims into significantly more than the abstract idea. Claim 4 further adds generating a training sample and labeling the training sample, but a training sample could be generated and labeled by a human using nothing more than the mind or even instruments such as paper and pencil. A similar analysis to that of claim 4 can be performed on claim 5. Claim 6 further defines how the analysis is performed but fails to add any additional elements to distinguish the claim from the abstract idea. Claim 7 further recites an anomaly detection model to obtain the abnormal event information, but a model is just a series of steps to analyze the information. Claim 8 further defines what the information is but fails to add any additional elements to distinguish the claim from the abstract idea. Claim 9 further defines what the analysis result is but fails to add any additional elements to distinguish the claim from the abstract idea.
Claims 10-17 recites limitations similar in scope to those of claims 1-8 and a similar analysis is also be performed in claims 18-20. Claims 10-20 further add the following elements: “a first obtaining module” and “a determining module” in claim 1, “a sending module”, “a receiving module”, “a first generation module” in claim 13, “a second obtaining module” and “a second generation module” in claim 14, “an obtaining unit” and “a determining unit” in claim 15, “a receiving module” and “a first obtaining module” in claim 18, “a second obtaining module”, “a generation module”, and “a sending module” in claim 19, and “a third obtaining module” in claim 20. The modules have been interpreted as being part of a computer system. In Electric Power Group, it was determining that transmitting/receiving information electronically, and analyzing the information electronically did not add significantly more to the abstract idea, as transmitting, receiving, and processing information could be performed by systems that are well-known in the art such as computers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12, and 18 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Ito et al. (US 20110264956 A1, hereinafter Ito).
Regarding claim 1, Ito discloses a fault recovery method, comprising:
obtaining network composition information (¶[0234], "The topology application program 121 acquires information from the monitoring target node 30 by way of the network 50"; ¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch") and 
abnormal event information of a target network (¶[0254], "The program 122 requests the event entry, which is information including an event type, a target node type, a target node ID, an event details, and an occurrence date/time for all the monitoring target nodes 30"; ¶[0260], "The event entry may be sent from the monitoring target node 30 without having received a request from the rule matching analysis program"), 
wherein the network composition information comprises a network topology of the target network (¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch") and 
device information of a plurality of network devices on the target network (¶[0234], ¶[0236], and ¶[0238], device information from a plurality of devices is obtained, see also Fig. 13), and 
the device information comprises one or more of interface configuration information, protocol configuration information, and service configuration information (¶[0234], "information including the server name, the server vendor name, the server IP address, the server OS name, and the server continuous operation time (called the acquired server information below) is acquired"; ¶[0236], "When the monitoring target node 30 is a switch, information including the switch name, the switch vendor name, the switch IP address, the switch type, and the switch continuous operation time (called the acquired switch information below) is acquired"; and ¶[0238], "When the monitoring target node 30 is a storage apparatus, information including the storage name, the storage vendor name, the storage IP address, the storage firmware name, and the storage continuous operation time (called the acquired storage information below) is acquired"); and 
determining a possible root cause of a fault of the target network based on the network composition information and the abnormal event information (¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event"; ¶[0264]-[0266], using the device information and topology information, a root cause is determined), 
wherein the possible root cause of the fault is used to determine a corresponding fault recovery plan (¶[0363], "The management server [...] compares the failure analysis context [...] against the failure analysis context inside each failure record entry of the failure record information [...] and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method). Consequently, the system administrator is quickly able to identify the method for recovering from the failure that has occurred", see also ¶[0366]-[0369]).
Regarding claim 3, Ito discloses the method according to claim 1, wherein the determining of the possible root cause of a fault of the target network based on the network composition information and the abnormal event information comprises: inputting the network composition information and the abnormal event information to a root cause locating model to obtain the possible root cause of the fault of the target network (¶[0234], ¶[0236], and ¶[0238], device information from a plurality of devices is obtained; ¶[0254], "The program 122 requests the event entry, which is information including an event type, a target node type, a target node ID, an event details, and an occurrence date/time for all the monitoring target nodes 30"; ¶[0260], "The event entry may be sent from the monitoring target node 30 without having received a request from the rule matching analysis program"; ¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event"; ¶[0264]-[0266], using the device information and topology information, a root cause is determined - a model is interpreted as any system capable of finding a root cause based on all the information received and therefore, the system of Ito meets the limitations).
Regarding claim 10, Ito discloses a fault recovery apparatus, comprising: 
a first obtaining module configured to obtain network composition information (¶[0234], "The topology application program 121 acquires information from the monitoring target node 30 by way of the network 50"; ¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch") and 
abnormal event information of a target network (¶[0254], "The program 122 requests the event entry, which is information including an event type, a target node type, a target node ID, an event details, and an occurrence date/time for all the monitoring target nodes 30"; ¶[0260], "The event entry may be sent from the monitoring target node 30 without having received a request from the rule matching analysis program"), 
wherein the network composition information comprises a network topology of the target network (¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch") and 
device information of a plurality of network devices on the target network (¶[0234], ¶[0236], and ¶[0238], device information from a plurality of devices is obtained, see also Fig. 13), and 
the device information comprises one or more of interface configuration information, protocol configuration information, and service configuration information (¶[0234], "information including the server name, the server vendor name, the server IP address, the server OS name, and the server continuous operation time (called the acquired server information below) is acquired"; ¶[0236], "When the monitoring target node 30 is a switch, information including the switch name, the switch vendor name, the switch IP address, the switch type, and the switch continuous operation time (called the acquired switch information below) is acquired"; and ¶[0238], "When the monitoring target node 30 is a storage apparatus, information including the storage name, the storage vendor name, the storage IP address, the storage firmware name, and the storage continuous operation time (called the acquired storage information below) is acquired"); and 
a determining module configured to determine a possible root cause of a fault of the target network based on the network composition information and the abnormal event information (¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event" (a process executed by a system, see Fig. 14); ¶[0264]-[0266], using the device information and topology information, a root cause is determined), 
wherein the possible root cause of the fault is used to determine a corresponding fault recovery plan (¶[0363], "The management server [...] compares the failure analysis context [...] against the failure analysis context inside each failure record entry of the failure record information [...] and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method). Consequently, the system administrator is quickly able to identify the method for recovering from the failure that has occurred", see also ¶[0366]-[0369]).
Regarding claim 12, Ito discloses the apparatus according to claim 10, wherein the determining module is configured to: input the network composition information and the abnormal event information to a root cause locating model to obtain the possible root cause of the fault of the target network (¶[0234], ¶[0236], and ¶[0238], device information from a plurality of devices is obtained; ¶[0254], "The program 122 requests the event entry, which is information including an event type, a target node type, a target node ID, an event details, and an occurrence date/time for all the monitoring target nodes 30"; ¶[0260], "The event entry may be sent from the monitoring target node 30 without having received a request from the rule matching analysis program"; ¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event"; ¶[0264]-[0266], using the device information and topology information, a root cause is determined - a model is interpreted as any system capable of finding a root cause based on all the information received and therefore, the system of Ito meets the limitations).
Regarding claim 18, Ito discloses a fault recovery apparatus, comprising:
a receiving module configured to receive a possible root cause, sent by an analysis device, of a fault of a target network (¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event"; ¶[0264]-[0266], using the device information and topology information, a root cause is determined; Fig. 16, 1023, the root cause is received (i.e. indicates a module)), 
wherein the possible root cause of the fault is determined by the analysis device based on network composition information and abnormal event information (¶[0234], "The topology application program 121 acquires information from the monitoring target node 30 by way of the network 50"; ¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch"; ¶[0254], "The program 122 requests the event entry, which is information including an event type, a target node type, a target node ID, an event details, and an occurrence date/time for all the monitoring target nodes 30"; ¶[0260], "The event entry may be sent from the monitoring target node 30 without having received a request from the rule matching analysis program"; ¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event"; ¶[0264]-[0266], using the device information and topology information, a root cause is determined), 
the network composition information comprises a network topology of the target network and device information of a plurality of network devices on the target network (¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch"), and 
the device information comprises one or more of interface configuration information, protocol configuration information, and service configuration information (¶[0234], ¶[0236], and ¶[0238], device information from a plurality of devices is obtained, see also Fig. 13); and 
a first obtaining module, configured to obtain a determined fault recovery plan that corresponds to the possible root cause of the fault (¶[0363], "The management server [...] compares the failure analysis context [...] against the failure analysis context inside each failure record entry of the failure record information [...] and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method). Consequently, the system administrator is quickly able to identify the method for recovering from the failure that has occurred", see also ¶[0366]-[0369]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20110264956 A1) in view of Mahkonen et al. (US 20170126475 A1, hereinafter Mahkonen).
Regarding claim 2, Ito discloses the method according to claim 1.
Ito doesn't disclose that the device information further comprises a routing entry and/or a forwarding entry.
Mahkonen discloses that device information may comprise a routing entry and/or a forwarding entry (¶[0036], "RCA algorithm determines a root cause based on analyzing flow path information for flows in the network […] controller 125 can collect flow cache information and/or routing table information from the switches S1-S6 in the network 100, and use this information (along with knowledge of the network topology) to determine flow path information").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Mahkonen so that the device information further comprises a routing entry and/or a forwarding entry.
One of ordinary skill in the art would have been motivated because it would enable techniques "for determining a root cause of a performance issue in the network (e.g., due to link failure or node failure) that does not require deploying specialized monitoring equipment in the network and does not require elaborate storage of packet samples or traces [...] by leveraging information that is already available in the network" (Mahkonen, ¶[0032]).
Regarding claim 11, Ito discloses the apparatus according to claim 10.
Ito doesn't disclose that the device information further comprises a routing entry and/or a forwarding entry.
Mahkonen discloses that device information may comprise a routing entry and/or a forwarding entry (¶[0036], "RCA algorithm determines a root cause based on analyzing flow path information for flows in the network […] controller 125 can collect flow cache information and/or routing table information from the switches S1-S6 in the network 100, and use this information (along with knowledge of the network topology) to determine flow path information").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Mahkonen so that the device information further comprises a routing entry and/or a forwarding entry.
One of ordinary skill in the art would have been motivated because it would enable techniques "for determining a root cause of a performance issue in the network (e.g., due to link failure or node failure) that does not require deploying specialized monitoring equipment in the network and does not require elaborate storage of packet samples or traces [...] by leveraging information that is already available in the network" (Mahkonen, ¶[0032]).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20110264956 A1) in view of Haugen et al. (US 20190361759 A1, hereinafter Haugen), and further in view of Sasidharan et al. (US 20200204428 A1, hereinafter Sasidharan).
Regarding claim 4, Ito discloses the method according to claim 1, wherein after the determining of the possible root cause of a fault of the target network based on the network composition information and the abnormal event information, the method further comprises: 
receiving an accuracy marking that corresponds to the possible root cause of the fault, wherein the accuracy marking is used to identify that the possible root cause of the fault is accurate (¶[0267], "The program 122 calculates the certainty of the root cause candidate obtained in Step 1016 as a certainty factor. As a method for calculating the certainty factor, for example, there is a method that is based on the number of expanded RCA rule records whose cause node IDs 554 match. For example, a certainty factor that corresponds to the number of expanded RCA rule records whose cause node IDs 554 match is allocated to each root cause candidate. The certainty factor allocated to a root cause candidate having a large number of expanded RCA rule records whose cause node IDs 554 match is higher than the certainty factor allocated to a root cause candidate having a small number of such expanded RCA rule records. The certainty factor may also be calculated using another method").
Ito does not disclose sending the possible root cause of the fault to a control device; that the accuracy marking is sent by the control device; generating a training sample used to update the root cause locating model, wherein the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
Haugen discloses sending the possible root cause of the fault to a control device (Haugen, ¶[0019], "The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The root cause analysis module 121 may then communicate with the ticket module 127 to issue a trouble ticket to be addressed by a technician or repair person. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. Alternatively, the root cause analysis module 125 may interact with a user interface 129 to provide information about the root cause of the alarms"); 
receiving an accuracy marking that corresponds to the possible root cause of the fault and that is sent by the control device (Haugen, ¶[0019], "After the technician or repair person corrects the point of failure that is the source of the alarms, the technician may input the point of failure data through the user interface 129 and provide the data to the root cause analysis module 121 for processing by the machine learning algorithm 123 and update the machine learning algorithm 123 and the root cause results database 125. This provides a closed-loop learning process. The system 100 will continuously update the machine learning algorithms 123 based on feedback of actual failure corrections, thereby creating a closed loop machine learning model. The actual root cause found at the restoration of the point of failure may be used to score the predicted root cause to provide feedback to the machine learning algorithm 123 and the root cause results database 125"); and
generating a training sample used to update the root cause locating model (Haugen, ¶[0019], "the technician may input the point of failure data through the user interface 129 and provide the data to the root cause analysis module 121 for processing by the machine learning algorithm 123 and update the machine learning algorithm 123 and the root cause results database 125. This provides a closed-loop learning process. The system 100 will continuously update the machine learning algorithms 123 based on feedback of actual failure corrections, thereby creating a closed loop machine learning model. The actual root cause found at the restoration of the point of failure may be used to score the predicted root cause to provide feedback to the machine learning algorithm 123 and the root cause results database 125. The feedback to the machine learning algorithm 123 may include supervised learning approaches in which inputs are linked to outputs via a training data set").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Haugen for sending the possible root cause of the fault to a control device; receiving an accuracy marking that corresponds to the possible root cause of the fault and that is sent by the control device; and generating a training sample used to update the root cause locating model.
One of ordinary skill in the art would have been motivated because it would improve root cause identification on future events.
The combined system of Ito and Haugen does not disclose that a training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
Sasidharan discloses that a training sample comprises the network composition information and the abnormal event information (¶[0050], "validation of the root cause events is performed (205) through a regression of the root cause data against a set of historic data. The root because which satisfies the criterion may be termed as an acceptable candidate and may be selected (206) based on the regression. The historic data may comprise known root cause scenarios that are provided as a learning data. The learning data consists of correlated events with the appropriate root cause determined either by Manual or automated process"), and
a label of the training sample is the possible root cause of the fault (That the particular label in the limitation "is the possible root cause" is interpreted, by the examiner, as nonfunctional descriptive material, as a device performing the claimed methods could perform the exact same function if the label was different (e.g. a serial number or any other identifier). Therefore, no patentable weight has been given to the limitation. However, even if patentable weight was given, Sasidharan, ¶[0064] discloses "In one embodiment, the knowledge rule generation for the assisted machine learning is described. The approved patterns may be recorder as knowledge base rule files (304) and are stored in a data management component of the system (303). This knowledge base may be used by the rule engine to perform (302) alarm correlation and root cause analysis using the historical event data (301)" and ¶[0065], "certain key fields may be used for generation of a knowledge rule. Pattern Definition that defines the pattern rule contains the list of events included in the pattern, the frequency of each event, order of events etc. root cause indicates the root cause alarm of the pattern").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ito and Haugen in view of Sasidharan so that the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
One of ordinary skill in the art would have been motivated because it would facilitate improving the accuracy of root cause analysis.
Regarding claim 13, Ito discloses the apparatus according to claim 10, further comprising: 
a receiving module configured to receive an accuracy marking that corresponds to the possible root cause of the fault, wherein the accuracy marking is used to identify that the possible root cause of the fault is accurate (¶[0267], "The program 122 calculates the certainty of the root cause candidate obtained in Step 1016 as a certainty factor. As a method for calculating the certainty factor, for example, there is a method that is based on the number of expanded RCA rule records whose cause node IDs 554 match. For example, a certainty factor that corresponds to the number of expanded RCA rule records whose cause node IDs 554 match is allocated to each root cause candidate. The certainty factor allocated to a root cause candidate having a large number of expanded RCA rule records whose cause node IDs 554 match is higher than the certainty factor allocated to a root cause candidate having a small number of such expanded RCA rule records. The certainty factor may also be calculated using another method").
Ito does not disclose a sending module configured to send the possible root cause of the fault to a control device; that the accuracy marking is sent by the control device; and a first generation module configured to generate a training sample used to update the root cause locating model, wherein the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
a sending module configured to send the possible root cause of the fault to a control device (Haugen, ¶[0019], "The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The root cause analysis module 121 may then communicate with the ticket module 127 to issue a trouble ticket to be addressed by a technician or repair person. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. Alternatively, the root cause analysis module 125 may interact with a user interface 129 to provide information about the root cause of the alarms"); 
that the accuracy marking is sent by the control device (Haugen, ¶[0019], "After the technician or repair person corrects the point of failure that is the source of the alarms, the technician may input the point of failure data through the user interface 129 and provide the data to the root cause analysis module 121 for processing by the machine learning algorithm 123 and update the machine learning algorithm 123 and the root cause results database 125. This provides a closed-loop learning process. The system 100 will continuously update the machine learning algorithms 123 based on feedback of actual failure corrections, thereby creating a closed loop machine learning model. The actual root cause found at the restoration of the point of failure may be used to score the predicted root cause to provide feedback to the machine learning algorithm 123 and the root cause results database 125"); and
a first generation module configured to generate a training sample used to update the root cause locating model (Haugen, ¶[0019], "the technician may input the point of failure data through the user interface 129 and provide the data to the root cause analysis module 121 for processing by the machine learning algorithm 123 and update the machine learning algorithm 123 and the root cause results database 125. This provides a closed-loop learning process. The system 100 will continuously update the machine learning algorithms 123 based on feedback of actual failure corrections, thereby creating a closed loop machine learning model. The actual root cause found at the restoration of the point of failure may be used to score the predicted root cause to provide feedback to the machine learning algorithm 123 and the root cause results database 125. The feedback to the machine learning algorithm 123 may include supervised learning approaches in which inputs are linked to outputs via a training data set").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Haugen for including a sending module configured to send the possible root cause of the fault to a control device; that the accuracy marking is sent by the control device; and a first generation module configured to generate a training sample used to update the root cause locating model.
One of ordinary skill in the art would have been motivated because it would improve root cause identification on future events.
The combined system of Ito and Haugen does not disclose that a training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
Sasidharan discloses that a training sample comprises the network composition information and the abnormal event information (¶[0050], "validation of the root cause events is performed (205) through a regression of the root cause data against a set of historic data. The root because which satisfies the criterion may be termed as an acceptable candidate and may be selected (206) based on the regression. The historic data may comprise known root cause scenarios that are provided as a learning data. The learning data consists of correlated events with the appropriate root cause determined either by Manual or automated process"), and
a label of the training sample is the possible root cause of the fault (That the particular label in the limitation "is the possible root cause" is interpreted, by the examiner, as nonfunctional descriptive material, as a device performing the claimed methods could perform the exact same function if the label was different (e.g. a serial number or any other identifier). Therefore, no patentable weight has been given to the limitation. However, even if patentable weight was given, Sasidharan, ¶[0064] discloses "In one embodiment, the knowledge rule generation for the assisted machine learning is described. The approved patterns may be recorder as knowledge base rule files (304) and are stored in a data management component of the system (303). This knowledge base may be used by the rule engine to perform (302) alarm correlation and root cause analysis using the historical event data (301)" and ¶[0065], "certain key fields may be used for generation of a knowledge rule. Pattern Definition that defines the pattern rule contains the list of events included in the pattern, the frequency of each event, order of events etc. root cause indicates the root cause alarm of the pattern").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ito and Haugen in view of Sasidharan so that the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
One of ordinary skill in the art would have been motivated because it would facilitate improving the accuracy of root cause analysis.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20110264956 A1) in view of Joy et al. (US 20210295183 A1, hereinafter Joy), and further in view of Sasidharan (US 20200204428 A1).
Regarding claim 5, Ito discloses the method according to claim 1, wherein after the determining of the possible root cause of a fault of the target network based on the network composition information and the abnormal event information, the method further comprises: obtaining the fault recovery plan corresponding to the possible root cause of the fault (¶[0363], "The management server [...] compares the failure analysis context [...] against the failure analysis context inside each failure record entry of the failure record information [...] and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method). Consequently, the system administrator is quickly able to identify the method for recovering from the failure that has occurred", see also ¶[0366]-[0369]).
Joy discloses after effectiveness of the fault recovery plan for a network fault is determined, generating a training sample used to update the root cause locating model (¶[0004], "determining whether the proposed solution was successful; and (5) updating the root cause analysis classification model based on the determination"; ¶[0043], "whenever a solution from the root cause analysis classification model does not work for the alert, the user has an option to update the solution. The system may then add the solution to the training dataset and the root cause analysis classification model may be regenerated").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Joy so that, after effectiveness of the fault recovery plan for a network fault is determined, generating a training sample used to update the root cause locating model.
One of ordinary skill in the art would have been motivated because it would enable correction of errors in the system.
The combined system of Ito and Joy does not disclose that the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault (¶[0050], "validation of the root cause events is performed (205) through a regression of the root cause data against a set of historic data. The root because which satisfies the criterion may be termed as an acceptable candidate and may be selected (206) based on the regression. The historic data may comprise known root cause scenarios that are provided as a learning data. The learning data consists of correlated events with the appropriate root cause determined either by Manual or automated process").
Sasidharan discloses that the training sample comprises the network composition information and the abnormal event information (That the particular label in the limitation "is the possible root cause" is interpreted, by the examiner, as nonfunctional descriptive material, as a device performing the claimed methods could perform the exact same function if the label was different (e.g. a serial number or any other identifier). Therefore, no patentable weight has been given to the limitation. However, even if patentable weight was given, Sasidharan, ¶[0064] discloses "In one embodiment, the knowledge rule generation for the assisted machine learning is described. The approved patterns may be recorder as knowledge base rule files (304) and are stored in a data management component of the system (303). This knowledge base may be used by the rule engine to perform (302) alarm correlation and root cause analysis using the historical event data (301)" and ¶[0065], "certain key fields may be used for generation of a knowledge rule. Pattern Definition that defines the pattern rule contains the list of events included in the pattern, the frequency of each event, order of events etc. root cause indicates the root cause alarm of the pattern"), and 
a label of the training sample is the possible root cause of the fault ().
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ito and Joy in view of Sasidharan so that the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
One of ordinary skill in the art would have been motivated because it would facilitate improving the accuracy of root cause analysis.
Regarding claim 14, Ito discloses the apparatus according to claim 10, further comprising: a second obtaining module configured to obtain the fault recovery plan corresponding to the possible root cause of the fault (¶[0363], "The management server [...] compares the failure analysis context [...] against the failure analysis context inside each failure record entry of the failure record information [...] and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method). Consequently, the system administrator is quickly able to identify the method for recovering from the failure that has occurred", see also ¶[0366]-[0369]).
Ito does not disclose a second generation module configured to: after effectiveness of the fault recovery plan for a network fault is determined, generate a training sample used to update the root cause locating model, wherein the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
Joy discloses a second generation module configured to: after effectiveness of the fault recovery plan for a network fault is determined, generate a training sample used to update the root cause locating model (¶[0004], "determining whether the proposed solution was successful; and (5) updating the root cause analysis classification model based on the determination"; ¶[0043], "whenever a solution from the root cause analysis classification model does not work for the alert, the user has an option to update the solution. The system may then add the solution to the training dataset and the root cause analysis classification model may be regenerated").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Joy for a second generation module configured to: after effectiveness of the fault recovery plan for a network fault is determined, generate a training sample used to update the root cause locating model.
One of ordinary skill in the art would have been motivated because it would enable correction of errors in the system.
The combined system of Ito and Joy does not disclose that the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
Sasidharan discloses that the training sample comprises the network composition information and the abnormal event information (¶[0050], "validation of the root cause events is performed (205) through a regression of the root cause data against a set of historic data. The root because which satisfies the criterion may be termed as an acceptable candidate and may be selected (206) based on the regression. The historic data may comprise known root cause scenarios that are provided as a learning data. The learning data consists of correlated events with the appropriate root cause determined either by Manual or automated process"), and 
a label of the training sample is the possible root cause of the fault (That the particular label in the limitation "is the possible root cause" is interpreted, by the examiner, as nonfunctional descriptive material, as a device performing the claimed methods could perform the exact same function if the label was different (e.g. a serial number or any other identifier). Therefore, no patentable weight has been given to the limitation. However, even if patentable weight was given, Sasidharan, ¶[0064] discloses "In one embodiment, the knowledge rule generation for the assisted machine learning is described. The approved patterns may be recorder as knowledge base rule files (304) and are stored in a data management component of the system (303). This knowledge base may be used by the rule engine to perform (302) alarm correlation and root cause analysis using the historical event data (301)" and ¶[0065], "certain key fields may be used for generation of a knowledge rule. Pattern Definition that defines the pattern rule contains the list of events included in the pattern, the frequency of each event, order of events etc. root cause indicates the root cause alarm of the pattern").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ito and Joy in view of Sasidharan so that the training sample comprises the network composition information and the abnormal event information, and a label of the training sample is the possible root cause of the fault.
One of ordinary skill in the art would have been motivated because it would facilitate improving the accuracy of root cause analysis.
Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20110264956 A1) in view of Sasidharan (US 20200204428 A1).
Regarding claim 6, Ito discloses the method according to claim 1, wherein the obtaining of the network composition information and abnormal event information of a target network comprises: obtaining the network composition information (¶[0234], "The topology application program 121 acquires information from the monitoring target node 30 by way of the network 50"; ¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch").
Ito does not disclose obtaining network status information of the target network (where the network status has been interpreted, by the examiner, as not including the abnormal event information); and determining the abnormal event information of the target network in the network status information based on the network composition information.
Sasidharan discloses obtaining network status information of the target network (¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text"; Fig. 3, the data used to determine the events is obtained from database 301); and 
determining the abnormal event information of the target network in the network status information based on the network composition information (¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Sasidharan for obtaining network status information of the target network; and determining the abnormal event information of the target network in the network status information based on the network composition information.
One of ordinary skill in the art would have been motivated because it would facilitate improving the accuracy of root cause analysis.
Regarding claim 7, the combined system of Ito and Sasidharan discloses the invention substantially as applied to claim 6, above, wherein the determining of the abnormal event information of the target network in the network status information based on the network composition information comprises: inputting the network composition information and the network status information to an anomaly identification model to obtain the abnormal event information (Sasidharan, ¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text"; Fig. 3, the data used to determine the events is obtained from database 301).
Regarding claim 8, the combined system of Ito and Sasidharan discloses the invention substantially as applied to claim 6, above, wherein the network status information comprises one or more of a log, an alarm, a key performance indicator (KPI) value, and an abnormal status of a data flow link setup packet (Sasidharan, ¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text").
Regarding claim 15, Ito discloses the apparatus according to claim 10, wherein the first obtaining module comprises: an obtaining unit configured to obtain the network composition information (¶[0234], "The topology application program 121 acquires information from the monitoring target node 30 by way of the network 50"; ¶[0240], "The topology application program 121 receives an acquired topology information of the monitoring target node 30 via the network 50. Examples of the acquired topology information include the switch ID, and the respective IDs of the server and storage apparatus coupled to this switch").
Ito does not disclose obtaining network status information of the target network; and a determining unit configured to determine the abnormal event information of the target network in the network status information based on the network composition information.
Sasidharan discloses obtaining network status information of the target network (¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text"; Fig. 3, the data used to determine the events is obtained from database 301); and 
a determining unit configured to determine the abnormal event information of the target network in the network status information based on the network composition information (¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Sasidharan for obtaining network status information of the target network; and including a determining unit configured to determine the abnormal event information of the target network in the network status information based on the network composition information.
One of ordinary skill in the art would have been motivated because it would facilitate improving the accuracy of root cause analysis.
Regarding claim 16, the combined system of Ito and Sasidharan discloses the invention substantially as applied to claim 15, above, wherein the determining unit is configured to: input the network composition information and the network status information to an anomaly identification model to obtain the abnormal event information (Sasidharan, ¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text"; Fig. 3, the data used to determine the events is obtained from database 301).
Regarding claim 17, the combined system of Ito and Sasidharan discloses the invention substantially as applied to claim 15, above, wherein the network status information comprises one or more of a log, an alarm, a key performance indicator (KPI) value, and an abnormal status of a data flow link setup packet (Sasidharan, ¶[0044], "a method is provided to detect an event in the network. [...] The event may be any occurrence in the network environment that has a significance for system hardware, software or network applications running on the system within the network. The events may be identified from multiple event sources such as: syslogs, traps, application logs, network alarms, alarms from element management systems and telemetry data coming from network devices. In one embodiment, the event is a fault event. The event may be identified based on parameters but not limited to, topology of the network, a time stamp of occurrence or a message that depicts a probable cause, specific problem and a message text").
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20110264956 A1) in view of Gerstel (US 20210168020 A1).
Regarding claim 9, Ito discloses the method according to claim 1.
Ito does not disclose obtaining a fault level corresponding to the possible root cause of the fault from a correspondence between a possible root cause of a fault and a fault level.
Gerstel discloses obtaining a fault level corresponding to the possible root cause of the fault from a correspondence between a possible root cause of a fault and a fault level (¶[0079], "System 50 using severity module 80 and mapping database 90, for example, may assign severity levels to one or more failure indications (e.g., alarms) associated with the one or more network resource failures by finding root cause failures 145 among network resource failures 140 as shown in FIG. 3B").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Gerstel for obtaining a fault level corresponding to the possible root cause of the fault from a correspondence between a possible root cause of a fault and a fault level.
One of ordinary skill in the art would have been motivated because it would enable prioritization of alarm resolution.
Regarding claim 20, Ito discloses the apparatus according to claim 18.
Ito does not disclose a third obtaining module configured to obtain a fault level corresponding to the possible root cause of the fault from a correspondence between a possible root cause of a fault and a fault level.
Gerstel discloses a third obtaining module configured to obtain a fault level corresponding to the possible root cause of the fault from a correspondence between a possible root cause of a fault and a fault level (¶[0079], "System 50 using severity module 80 and mapping database 90, for example, may assign severity levels to one or more failure indications (e.g., alarms) associated with the one or more network resource failures by finding root cause failures 145 among network resource failures 140 as shown in FIG. 3B").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Gerstel for including a third obtaining module configured to obtain a fault level corresponding to the possible root cause of the fault from a correspondence between a possible root cause of a fault and a fault level.
One of ordinary skill in the art would have been motivated because it would enable prioritization of alarm resolution.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20110264956 A1) in view of Haugen et al. (US 20190361759 A1, hereinafter Haugen).
Regarding claim 19, Ito discloses the apparatus according to claim 18, further comprising:  a second obtaining module configured to obtain the fault recovery plan corresponding to the possible root cause of the fault (¶[0363], "A search query including the failure analysis context corresponding to the failure that has occurred is inputted to the management server by the system administrator. The management server responds to this search query, compares the failure analysis context (the first failure analysis context) of the search query against the failure analysis context inside each failure record entry of the failure record information (the second failure analysis context), and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method)" - see also Fig. 18A, the result is transmitted to a program for display); 
a generation module configured to: after effectiveness of the fault recovery plan for a network fault is determined, generate an accuracy marking corresponding to the possible root cause of the fault, wherein the accuracy marking is used to identify that the possible root cause of the fault is accurate (¶[0267], "The program 122 calculates the certainty of the root cause candidate obtained in Step 1016 as a certainty factor. As a method for calculating the certainty factor, for example, there is a method that is based on the number of expanded RCA rule records whose cause node IDs 554 match. For example, a certainty factor that corresponds to the number of expanded RCA rule records whose cause node IDs 554 match is allocated to each root cause candidate. The certainty factor allocated to a root cause candidate having a large number of expanded RCA rule records whose cause node IDs 554 match is higher than the certainty factor allocated to a root cause candidate having a small number of such expanded RCA rule records. The certainty factor may also be calculated using another method").
Ito does not disclose a sending module configured to send, to the analysis device, the accuracy marking corresponding to the possible root cause of the fault.
Haugen discloses a sending module configured to send, to the analysis device, the accuracy marking corresponding to the possible root cause of the fault (Haugen, ¶[0019], "The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The root cause analysis module 121 may then communicate with the ticket module 127 to issue a trouble ticket to be addressed by a technician or repair person. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. Alternatively, the root cause analysis module 125 may interact with a user interface 129 to provide information about the root cause of the alarms").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito in view of Haugen to include a sending module configured to send, to the analysis device, the accuracy marking corresponding to the possible root cause of the fault.
One of ordinary skill in the art would have been motivated because it would improve root cause identification on future events.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17691736 in view of Ito (US 20110264956 A1). For example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

US Patent Application No. 17691736 does not disclose obtaining abnormal event information of a target network; and determining a possible root cause of a fault of the target network based on the network composition information and the abnormal event information, wherein the possible root cause of the fault is used to determine a corresponding fault recovery plan.
Ito discloses obtaining abnormal event information of a target network (¶[0254], "The program 122 requests the event entry, which is information including an event type, a target node type, a target node ID, an event details, and an occurrence date/time for all the monitoring target nodes 30"; ¶[0260], "The event entry may be sent from the monitoring target node 30 without having received a request from the rule matching analysis program"); and 
determining a possible root cause of a fault of the target network based on the network composition information and the abnormal event information (¶[0253], "FIG. 14 shows a processing flow from the detection of an event until the identification of the root cause of the event"; ¶[0264]-[0266], using the device information and topology information, a root cause is determined), 
wherein the possible root cause of the fault is used to determine a corresponding fault recovery plan (¶[0363], "The management server [...] compares the failure analysis context [...] against the failure analysis context inside each failure record entry of the failure record information [...] and in accordance with this, identifies the failure record entry including the search-origin failure analysis context and the failure analysis context with a high degree of similarity. The management server displays the information registered in the identified second failure record entry (information including information denoting the recovery method). Consequently, the system administrator is quickly able to identify the method for recovering from the failure that has occurred", see also ¶[0366]-[0369]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17691736  in view of Ito for obtaining abnormal event information of a target network; and determining a possible root cause of a fault of the target network based on the network composition information and the abnormal event information, wherein the possible root cause of the fault is used to determine a corresponding fault recovery plan.
One of ordinary skill in the art would have been motivated because it would enable a system administrator to quickly identify an appropriate recovery method corresponding to a root cause of a failure (Ito, ¶[0022]). 
Claims 10 and 18 are similarly rejected.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaffine et al. (US 6654914 B1), which discloses "the system 99 can adapt to different topologies and determine that a fault exists. If, however, the system 99 needs or wants to have topology information to isolate particular faults, the system 99 employs automated topology discovery algorithms. These algorithms can determine the topology of the network 10, such as what hardware is in the network 10, how the hardware is connected, and what portions of the network 10 are accessible" (col. 8, lines 20-27).
Sethi et al. (US 20180367412 A1), which discloses “the system can then determine a health and topology of the network based on the logical model (e.g., the configurations, objects, and/or data in the logical model), the respective location of the plurality of controllers and nodes, and the respective status information of the plurality of controllers and nodes. For example, the system can determine an identity of each controller and node, a network address of each controller and node, a network segment associated with each controller or node, a relative location of one or more controllers or nodes, a quorum or majority status associated with a cluster of controllers, a security issue in the network, a network partition, an unreachability status of one or more controllers or nodes, a configuration error, etc.” (¶[0036]).
Caswell et al. (US 6336138 B1), which discloses “Moreover, the task of correlating measurements to deduce root-causes of problems has been simplified. The service model instance encapsulates the knowledge of a human expert by reflecting the dependencies that may exist among services and among network elements. Thus, the service model instance represents the structure of the selected service. By traversing the service model using logic to interpret the state of the different services and elements represented in the model, the root-cause of a problem is easily identified” (col. 4, lines 62-67).
Shashank (US 20170033974 A1), which discloses “topology may then be easily navigated to determine the root cause of the problem with the network, even if there are multiple root causes of the problem” (¶[0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446